                                          Exhibit B
 1
                                 Rights Offering Procedures
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 Case: 19-30088   Doc# 8053-2   Filed: 06/20/20   Entered: 06/20/20 10:07:15   Page 1
                                         of 5
                                             Rights Offering Procedures1

1.         Introduction

         On March 16, 2020, PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the
“Utility” and together with PG&E Corp., the “Debtors”), and certain funds and accounts managed or advised by
Abrams Capital Management, LP and certain funds and accounts managed or advised by Knighthead Capital
Management, LLP filed the Debtors’ and Shareholder Proponents’ Joint Chapter 11 Plan of Reorganization Dated
March 16, 2020 [Docket No. 6320] (as it may be amended, modified or supplemented, and together with any exhibits
or schedules thereto, the “Plan”) and the accompanying Disclosure Statement for Debtors’ and Shareholder
Proponents’ Joint Chapter 11 Plan of Reorganization [Docket No. 6322] (the “Disclosure Statement”).

          As described in the Disclosure Statement, in order to finance the transactions contemplated by the Plan, the
Debtors expect to raise $9 billion though one or more issuances of new PG&E Corp. common stock or equity-linked
securities, which issuance may take the form of a Rights Offering. The Equity Backstop Commitment Letters, which
were approved by the Court on March 16, 2020 [Docket No. 6321], and these Rights Offering Procedures outline the
circumstances under which the Debtors will be permitted to undertake the Rights Offering and certain terms and
conditions that must be included as part of the Rights Offering.

          In the event that the Debtors determine to undertake a Rights Offering, the Debtors will issue a press release
(the date of such press release, the “Announcement Date”) announcing the anticipated commencement of the Rights
Offering and shortly thereafter the Debtors will file a prospectus supplement with the Securities and Exchange
Commission (the “SEC”) describing the definitive terms and conditions of the Rights Offering (the “Prospectus
Supplement”, and, together with the base prospectus it is supplementing, the “Prospectus”). Investors should refer
to the Prospectus Supplement and other documents filed by the Debtors with the SEC for the definitive terms and
conditions of the Rights Offering. The Debtors currently expect the Rights Offering would operate as follows: prior
to the Effective Date of the Plan, each holder of PG&E Corp. common stock (each, an “Eligible Offeree”) as of 5:00
p.m., New York City time, on a date that is approximately ten days after the Announcement Date (the “Record Date”)
shall receive transferable subscription rights to purchase shares of new PG&E corp. common stock. At least one
Business Day after the Record Date, each Eligible Offeree will receive one subscription right for each share of
common stock owned as of the Record Date. The subscription rights will expire and have no value if they are not
exercised by 5:00 p.m., New York City time, on a date that is not less than 14 after the date that subscription rights
are distributed and which date and time will be identified, and may be extended as described in, the Prospectus
Supplement (such date and time, the “Expiration Date”). The subscription rights will also expire and have no value if
the Debtors terminate the Rights Offering at any time prior to settlement.

         Each subscription right will permit the holder of such right to acquire, at a subscription price per share of
common stock to be specified in the Prospectus Supplement (the “Subscription Price”), a number of shares of
common stock specified in the Prospectus Supplement (the “Basic Subscription Privilege”). Each holder of a
subscription right that fully exercises its Basic Subscription Privilege may also subscribe for additional shares (the
“Over-Subscription Privilege”), for pro rata allocation in the event that not all available shares are purchased
pursuant to the rightsholders’ Basic Subscription Privilege (subject to the limitations described below).

         PG&E Corp. (or both Debtors) will engage a subscription agent to receive exercises of subscription rights
and payments in respect thereof during the subscription period (the “Subscription Agent”). The Subscription Agent
will hold in escrow the funds received from subscribers until the consummation or termination the Rights Offering.
Except to the extent otherwise described in the Prospectus Supplement, all exercises of subscription rights will be
irrevocable.

        The subscription rights will be transferable, and the Debtors expect that the subscription rights will be
admitted to trade on the NYSE during the subscription period.



     1
         Capitalized terms not otherwise defined herein shall have the meanings set forth in the Disclosure Statement.



                                                            1
Case: 19-30088            Doc# 8053-2          Filed: 06/20/20        Entered: 06/20/20 10:07:15              Page 2
                                                        of 5
        No securities are being offered for sale by these Rights Offering Procedures. Any new PG&E Corp.
common stock that is issued in the Rights Offering will be registered under the Securities Act of 1933, as
amended, and will be sold pursuant to the Prospectus and any related free writing prospectus. Before exercising
any subscription rights, rightsholders should read the Prospectus and carefully consider the risks described
under the “Risk Factors” section of the Prospectus before buying any of the securities offered thereby.

2.       Anticipated Key Dates for the Rights Offering

Announcement Date          To be determined
Record Date                5:00 p.m., New York City time, approximately 10 days after the Announcement Date
Distribution of
                           At least one business day after the Record Date
subscription rights
                           5:00 p.m., New York City time, 14 or more days after the distribution of subscription
Expiration Date
                           rights

3.       Distribution of Subscription Rights

Registered Holders

     The Subscription Agent will mail rights statements to registered owners of common stock as of the Record Date
at their addresses of record.
Beneficial Owners

     For beneficial owners of common stock as of the Record Date who hold shares through a broker, dealer,
custodian bank or other nominee, the broker, dealer, custodian bank or other nominee will distribute rights
statements or similar materials to the beneficial owners. The Subscription Agent will not directly mail rights
statements to beneficial owners.

4.       Exercise of Subscription Rights

Method of Exercising Subscription Rights

     The subscription rights may be exercised at any time during the subscription period, which is expected to
commence on the business day after the Record Date and expires on the Expiration Date unless extended by us in
accordance with the procedures described in the Prospectus Supplement. Except to the extent otherwise described in
the Prospectus Supplement, the exercise of subscription rights will be irrevocable and may not be canceled or
modified.

Registered Holders

     Registered holders of subscription rights may exercise their subscription rights by delivering the documentation
to be set forth in the Prospectus Supplement and full subscription payment for each share subscribed for to the
Subscription Agent, at the address that will be set forth in the Prospectus Supplement before the Expiration Date.
Beneficial Owners

    Beneficial holders of subscription rights should instruct their brokers, dealers, custodian banks or other
nominees to exercise the subscription rights and deliver all documents and payment on behalf of the beneficial
holders prior to the Expiration Date. The Debtors will ask the nominees to notify beneficial holders of the Rights
Offering. A beneficial holders’ nominee may establish an exercise deadline that may be before the Expiration Date.
Beneficial holders should complete and return to their nominees the appropriate subscription documentation
received from their nominees. Subscription rights will not be considered exercised unless the Subscription Agent
receives from the broker, dealer, custodian bank or other nominee all of the required documents and full subscription
payment prior to the Expiration Date.




                                                          2
Case: 19-30088          Doc# 8053-2          Filed: 06/20/20        Entered: 06/20/20 10:07:15               Page 3
                                                      of 5
Payment Method

Registered Holders

     Payments must be made in full in U.S. currency to the Subscription Agent in accordance with the instructions
set forth in the Prospectus Supplement. Such payment will be deemed to have been received by the Subscription
Agent immediately upon receipt. Payment received after the Expiration Date will not be honored, and the
Subscription Agent will return such payment, without interest or penalty, as soon as practicable.
Beneficial Owners

    Beneficial holders of subscription rights should follow the instructions of their nominee regarding payment. The
nominee may require that the beneficial holder have sufficient funds in its account to charge that account for the
Subscription Price.
    Beneficial holders must act promptly to ensure that their brokers, dealers, custodian banks or other nominees act
on behalf of the beneficial holders and that all required forms and payments are actually received by the
Subscription Agent prior to the Expiration Date. The Debtors will not be responsible if a broker, dealer, custodian
bank or other nominee fails to ensure that all required forms and payments are actually received by the Subscription
Agent prior to the Expiration Date.

5.       Use of Proceeds

     The maximum gross proceeds expected to be raised in the Rights Offering are estimated to be approximately
$9 billion. The Debtors intend to use the gross proceeds from the Rights Offering to pay the fees and expenses of the
Rights Offering and to effectuate the reorganization in accordance with the terms and conditions contained in the
Plan of Reorganization.

         Pending such ultimate application, the Debtors intend initially to contribute some or all of the proceeds from
the Rights Offering to the Utility.

6.       Escrow

         The Subscription Agent will hold funds received in payment for shares of common stock to be issued pursuant
to the exercise of subscription rights in a segregated account pending the Effective Date. The Subscription Agent will
hold this money in escrow until the Effective Date or until the Rights Offering is consummated or terminated. If the
Rights Offering is terminated for any reason, all subscription payments received by the Subscription Agent will be
returned, without interest or penalty, by the Subscription Agent as soon as practicable.

7.       Transferability

     The subscription rights will be transferable. The Prospectus Supplement will describe how rightsholders may
transfer their subscription rights.


8.       Limitation on Amount Purchased

     As discussed further in Section VIII.E of the Disclosure Statement, the Debtors currently have and expect to
incur significant net operating loss carryforwards and other tax attributes, the utilization of which could be
materially limited in the event of a change in ownership under Section 382 of the Internal Revenue Code (the
“Code”) of 1986. In order to avoid a current or future ownership change and consistent with ownership restrictions
in the New Organizational Documents, the Debtors anticipate that both the Basic Subscription Privilege and the
Over-Subscription Privilege will be subject to certain limitations that may restrict the subscribing rightsholder from
exercising its Basic Subscription Privilege or Over-Subscription Privilege where such exercise would result in such
rightsholder or another related or coordinating person from owning (including through attribution under the tax law)
more than 4.75% of PG&E Corp.’s issued and outstanding shares of common stock upon the consummation of the



                                                          3
Case: 19-30088          Doc# 8053-2          Filed: 06/20/20         Entered: 06/20/20 10:07:15              Page 4
                                                      of 5
Rights Offering. In order to administer the operation of this limitation and for other purposes related to Section 382
of the Code, the Debtors anticipate requesting relevant information, including, but not limited to, the rightsholder's
holdings of PG&E Corp. common stock in connection with an exercise of subscription rights. Pursuant to such
limitations, the Debtors reserve the right in their sole discretion to reject in full or in part the exercise of the Basic
Subscription Privilege or Over-Subscription Privilege, including in the event that the requested relevant information
is missing or incomplete.


9.       Information Agent

         In the event that the Debtors determine to undertake a Rights Offering, the identity of the Information Agent
will be determined prior to the Announcement Date and disclosed in the Prospectus Supplement. Questions relating
to the Rights Offering should be directed to the Information Agent at an address and phone number to be included in
the Prospectus Supplement.

10.      Rights Offering Conditioned Upon Effectiveness of the Plan

         The consummation of the Rights Offering will be subject to and conditioned upon the occurrence of the
Effective Date of the Plan.




                                                            4
Case: 19-30088           Doc# 8053-2           Filed: 06/20/20         Entered: 06/20/20 10:07:15                Page 5
                                                        of 5
